Filed 11/9/20 P. v. Green CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B302461

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. VA031149)
         v.

CLAUDELL GREEN,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Yvonne Sanchez, Judge. Appeal dismissed.
      Carlo Andreani, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
                   _________________________
       Claudell Green appeals from two orders denying his
postjudgment motions to modify his sentence. Because the
superior court lacked jurisdiction to hear Green’s motions, its
orders denying the motions are not appealable. Accordingly, we
dismiss the appeal.
       FACTUAL AND PROCEDURAL BACKGROUND
       A jury convicted Green in 1995 of three counts of robbery,
two counts of possession of an assault weapon and one count of
carjacking and found true several related firearm-use
enhancement allegations. Following several appeals and
remands for resentencing, in April 2004 Green was sentenced as
a third strike offender to an aggregate indeterminate state prison
term of 94 years to life. A series of unsuccessful postjudgment
challenges followed.
       On August 5, 2019 and September 17, 2019 Green,
representing himself, filed nearly identical motions to correct
sentencing error. He also filed a “Notice of Supplemental
Changes to Motion for Sentencing Error.” The superior court
denied Green’s motions on September 15, 2019 and
September 18, 2019, ruling it lacked jurisdiction to modify
Green’s sentence. Green appealed both orders.
                           DISCUSSION
       We appointed counsel to represent Green on appeal. After
review of the record, counsel filed an opening brief in which no
issues were raised. Appellate counsel advised Green he could
personally submit a supplemental brief raising any contentions
or issues he wished us to consider. (See Smith v. Robbins (2000)
528 U.S. 259, 277-284; People v. Kelly (2006) 40 Cal. 4th 106, 118-
119; People v. Wende (1979) 25 Cal. 3d 436, 441-442.)
      Between June 9, and June 19, 2020 we received
substantially similar typed documents titled “Notice Letter to the
Appellate Court,” “Notice” and “Notice Addendum Added To The
Document Submitted On 5-30-2020” in which Green contended
the judge who had presided at his 1995 trial engaged in
prohibited factfinding by treating his two prior robbery
convictions, which had resulted in concurrent sentences, as
separate strikes in violation of People v. Gallardo (2017)
4 Cal. 5th 120 and Descamps v. United States (2013) 570 U.S. 254.
      Generally, a trial court has no jurisdiction to resentence a
defendant after execution of the sentence has begun. (People v.
Karaman (1992) 4 Cal. 4th 335, 344; People v. Hernandez (2019)
34 Cal. App. 5th 323, 326.) However, the trial court may recall the
sentence and resentence a defendant within 120 days of his or
her commitment into custody (Pen. Code, § 1170, subd. (d)(1)). In
addition, an unauthorized sentence, clerical and computational
errors and obvious legal errors that can be remedied without
referring to factual findings in the record or remanding for
further findings are correctible at any time. (See People v. Torres
(2020) 44 Cal. App. 5th 1081, 1085.) Here, execution of Green’s
sentence began many years before he filed the motions to modify
his sentence, and his claims of error do not fall within any of the
exceptions to the court’s general lack of resentencing jurisdiction.
      If the trial court does not have jurisdiction to rule on a
motion to vacate or modify a sentence, an order denying such a
motion is nonappealable; and any appeal from such an order
must be dismissed. (People v. Fuimaono (2019) 32 Cal. App. 5th
132, 135.)
                       DISPOSITION
     The appeal is dismissed.




                             PERLUSS, P. J.
We concur:



     SEGAL, J.



     FEUER, J.